Per Curiam:
We think that the order for the examination was sought, not for the purpose of proving facts in defense, but in order to examine the plaintiff as to the necessary elements of his cause of action. The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion to vacate the order for examination granted, with ten dollars costs. Present — Clarke, P. J., Scott, Dowling, Smith and Page, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.